Memorandum. The order of the Appellate Division should be reversed, without costs, and the determination of the Board of Standards and Appeals of the City of New York reinstated.
The Board of Standards and Appeals acted within its statutory authority under section 11-331 of the New York City Zoning Resolution in granting the builder six months to complete the foundation of an adult residence. There was sufficient in *956the record before it for the board to conclude that, prior to March 8, 1973, the effective date of the more restrictive zoning amendment, the additional building was contemplated as part of a “ major development ”, the first building of which, a nursing home, had its foundation and much of its superstructure completed. It is significant that plans and the permit application for the additional building had been submitted to the City Department of Buildings before the amendment’s effective date. The structures were, moreover, functionally interrelated, complementary rather than merely cumulative in purpose, and were to be covered by a single financing. The board could, therefore, in construing and applying section 11-331, find it not controlling that the building permit issued prior to March 8, 1973 by its terms covered only the first building, and not the entire development. It is relevant too, that, as a practical matter, builders are said to be reluctant to obtain at one time permits for more buildings than they are ready to begin constructing, because of the burden of seeking and obtaining extensions.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Wachtler concur in memorandum; Judges Rabin, Stevens taking no part.
Order reversed, etc.